  Case: 1:14-cv-08461 Document #: 364 Filed: 06/17/19 Page 1 of 10 PageID #:8225



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


Keith Snyder and Susan Mansanarez,                 )
individually and on behalf of all others similarly )
situated,                                          )   Case No. 1:14-cv-08461
                                                   )
                                                   )   Honorable Matthew F. Kennelly
                                                   )
                                                   )
                                                       Consolidated
                                                   )
                                                   )
Ocwen Loan Servicing, LLC,                         )
                                                   )
                                                   )
                                                   )
                                                   )
Tracee A. Beecroft, on behalf of herself and all )
others similarly situated,                         )   Case No. 1:16-cv-08677
                                                   )
                                                   )   Honorable Matthew F. Kennelly
                                                   )
                                                   )
                                                       Consolidated
                                                   )
                                                   )
Ocwen Loan Servicing, LLC,                         )
                                                   )
                                                   )



                  PARTIES’ JOINT STATUS REPORT IN RESPONSE TO
                            COURT’S JUNE 7, 2019 ORDER
   Case: 1:14-cv-08461 Document #: 364 Filed: 06/17/19 Page 2 of 10 PageID #:8226



        The Bank Defendants in Snyder v. U.S. Bank N.A., Docket No. 1:16-cv-11675 have

moved for summary judgment with respect to the vicarious liability claims alleged in the case.1

The Bank Defendants have not moved for summary judgment with respect to Plaintiffs’ direct

claims. Ocwen agrees with the Bank Defendants’ position regarding Plaintiffs’ vicarious

liability claims. Plaintiffs disagree, and contend that the Bank Defendants’ motion must fail

because the Court expressly reserved Plaintiffs’ right to split their claims and pursue the Bank

Defendants in a separate action, and later to ensure those claims would continue by limiting the

Amended Settlement’s release, decisions which never garnered the Bank Defendants’ objection.

Plaintiffs contend that, as such, the Bank Defendants have waived any res judicata defense.

However, despite their different views concerning the merits of the Bank Defendants’ argument

regarding vicarious liability, neither Plaintiffs nor Ocwen see the Bank Defendants’ motion as

undermining the Court’s adjudication that the Amended Settlement in this case is fair, reasonable

and adequate.

    A. Plaintiffs and Ocwen did not release any of Plaintiffs’ claims against the Bank
       Defendants.

        Plaintiffs have asserted two types of claims against the Bank Defendants: direct claims

and vicarious liability claims. (Dkt. 1, 1:16-cv-11675.) Plaintiffs and Ocwen did not agree to

the release of either category in the Amended Settlement.

        Plaintiffs state that:

        1. Their primary theory of liability in this case has always been that, as creditors on

             these notes and mortgages, the Bank Defendants are directly liable for these calls. In



        1
                  Ocwen understands that the defendants in Snyder v. U.S. Bank N.A., Docket No. 1:16-cv-11675
have been sued in their capacity as trustees of mortgage securitization trusts and not as banks, so believes that
referring to them as the “Bank Defendants” is misleading. Nevertheless, to make this Joint Report comprehensible,
Ocwen will accede to the Plaintiffs’ use of the term “Bank Defendants.”

                                                        1
Case: 1:14-cv-08461 Document #: 364 Filed: 06/17/19 Page 3 of 10 PageID #:8227



       other words, the Bank Defendants are liable because “calls placed by a third-party

       collector on behalf of a creditor are treated as having been made by the creditor

       itself.” Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 642 (7th Cir. 2012)

       (citing In re Rules and Regulations Implementing the TCPA of 1991, 23 FCC Rcd.

       559, 565, ¶10 (Jan. 4, 2008)).

    2. A creditor is defined as: “One to whom a debt is owed; one who gives credit for

       money or goods.” Black's Law Dictionary (11th ed. 2019). And although they

       contend they are not “creditors,” defendants Deutsche and Wilmington’s

       interrogatory responses each concede that they hold “legal title” to the Plaintiffs’

       loans. As the owners of the debts, the trusts are the “creditors” to which Plaintiffs

       and the class members owe money for their mortgages. “A third party may assert a

       claim against a trust for a liability incurred in trust administration by proceeding

       against the trustee in the trustee's representative capacity, whether or not the trustee is

       personally liable.” Restatement (Third) of Trusts §105. The Banks in their individual

       and Trustee capacities are therefore proper defendants.

    3. Because they are the “creditors” on whose behalf Ocwen’s calls were made, the Bank

       Defendants are directly liable for Ocwen’s violations, separate and apart from any

       “vicarious” liability, for example arising under the Restatement of Agency.

       Harrington v. RoundPoint Mortg. Servicing Corp., 163 F. Supp. 3d 1240, 1245 (M.D.

       Fla. 2016) (denying mortgage trust vehicle’s motion to dismiss, finding that

       MultiBank 2010-1 SFR Venture, LLC may be held directly liable for mortgage

       servicer’s TCPA violations).




                                              2
  Case: 1:14-cv-08461 Document #: 364 Filed: 06/17/19 Page 4 of 10 PageID #:8228



    B. Plaintiffs’ statement of their position regarding the vicarious liability claims against
       the Banks.

        Plaintiffs’ position was (and continues to be) that the Amended Settlement Agreement

did not release any of their claims against the Bank Defendants, and until the Bank Defendants

moved for summary judgment, were unaware that Ocwen viewed the situation any differently.

        Under the doctrine of “claim splitting,” “a party cannot avoid the effects of res judicata

by splitting her cause of action into separate grounds of recovery and then raising the separate

grounds in successive lawsuits.” Makor Issues & Rights, Ltd. v. Tellabs, Inc., 256 F.R.D. 586,

597 (N.D. Ill. 2009) (St. Eve, J.) (citations omitted). An exception to the rule against claims-

splitting arises where “[t]he court in the first action has expressly reserved the plaintiff’s right to

maintain the second action.” Restatement (Second) of Judgments § 26(1)(b) (1982).

        Class actions are also an exception to the general rule that a plaintiff must allege in one

proceeding all claims for relief arising out of a single nucleus of operative facts, or be precluded

from raising those claims in the future. Because of the special nature of class actions—

representation in absentia and often without notice—“the doctrine of claim splitting generally

does not apply to class actions.” Makor Issues & Rights, Ltd., 256 F.R.D. at 597.

        In addition to these exceptions, when two cases based upon similar facts are proceeding

simultaneously, the defendant bears the burden of objecting to the claim-splitting or losing the

benefit of the res judicata defense. Charles Alan Wright, Arthur R. Miller, et al., 18 Fed. Prac. &

Proc. § 4415 (2d ed.). Indeed, “[c]laim preclusion is an affirmative defense which may be

deemed waived if not raised in the pleadings.” Rotec Indus., Inc. v. Mitsubishi Corp., 348 F.3d

1116, 1119 (9th Cir. 2003).

        Here, the Court permitted Plaintiffs to bring a separate class action against the Bank

Defendants in the first instance, and subsequently reserved Plaintiffs’ split claims against the

                                                   3
  Case: 1:14-cv-08461 Document #: 364 Filed: 06/17/19 Page 5 of 10 PageID #:8229



Banks when it granted final approval of the Amended Settlement Agreement. Because Plaintiffs’

claims arise in putative class actions, it was proper for Plaintiffs to split their claims against

Ocwen and the Bank Defendants. And the Court properly exercised its duty under Rule 23 when

it expressly approved a release that reserved Plaintiffs’ claims against the Bank Defendants in the

Amended Settlement Agreement. See Restatement (Second) of Judgments § 26(1)(b) (1982)

(providing an exception to claims-splitting where “[t]he court in the first action has expressly

reserved the plaintiff’s right to maintain the second action.”).

        Gilbert v. Sycamore Mun. Hosp., 156 Ill. 2d 511, 528-29, 622 N.E.2d 788 (1993), cited

by the Banks, is distinguishable because it did not arise as part of a class action, which requires

Court approval. Moreover, the defendant in Gilbert was not given an opportunity to object, as

the Banks here were. On the contrary, the Bank Defendants acquiesced to both the Court’s

decision to allow Plaintiffs to split their claims, and the Court’s subsequent approval of the

Amended Settlement Agreement that reserved Plaintiffs’ claims against the Banks. Moreover,

they failed to assert claim preclusion as an affirmative defense. Thus, even if Gilbert applied in

the class action context, the Banks have waived any res judicata defense by failing to object.

        Plaintiffs strongly disagree with the Bank Defendants’ position.

    C. Ocwen’s statement of its position regarding the vicarious liability claims against the
       Banks.

    Ocwen’s belief regarding the Amended Settlement was that even though the Settlement

Agreement would not release any of Plaintiffs’ claims against the Bank Defendants, the

settlement of Plaintiffs’ claims against Ocwen would, by operation of law, extinguish Plaintiffs’

vicarious liability claims against the Bank Defendants (i.e., claims against the Bank Defendants

based on Ocwen’s conduct). Ocwen did not believe that the Amended Settlement would affect

any claims the Plaintiffs asserted against the Bank Defendants based on the Bank Defendants’

                                                   4
  Case: 1:14-cv-08461 Document #: 364 Filed: 06/17/19 Page 6 of 10 PageID #:8230



own conduct. Consistent with this view, Ocwen’s Memorandum in Support of Plaintiffs’ Motion

for Approval of First Amended Settlement stated that “the amended settlement does not release

class members’ claims against the Bank Defendants for the Bank Defendants’ own actions.”

(Dkt. 355 at 1.) Ocwen also believes that the fact that the Amended Settlement, like every

settlement, extinguishes vicarious liability claims based on the settling defendant’s released

conduct, does not in any way undermine the Court’s finding that the settlement provides a fair,

reasonable and adequate remedy to the class.

   D. The Parties believe that the Bank Defendants’ Motion for Summary Judgment does
      not undermine the Court’s approval of the Ocwen settlement.

       In holding that the Amended Settlement is fair, reasonable and adequate, the Court

observed that the Amended Settlement “excludes the claims against the banks from settlement,

meaning that litigation against them may still be viable.” (Id.) This conclusion was correct. The

Court’s observation that the claims against the Bank Defendants “may still be viable” was

correct at the time it was made (and Plaintiffs argue, remains correct), and is not undermined by

the arguments the Bank Defendants now press that some of those claims are not viable in light of

the Amended Settlement.

       In approving the Amended Settlement, the Court recognized that (i) the Amended

Settlement did not release claims against the Bank Defendants, and (ii) the viability of those

claims remained to be decided. These two facts, which remain true, mean that the Amended

Settlement improved the benefits to the class over the initial settlement with respect to the claims

against the Bank Defendants. If the Court were now to determine, in ruling on the Bank

Defendants’ motion, that some claims -- the vicarious liability claims -- against the Bank

Defendants are not viable, such a decision would not impugn the Court’s earlier decision that the




                                                 5
  Case: 1:14-cv-08461 Document #: 364 Filed: 06/17/19 Page 7 of 10 PageID #:8231



removal of the release from the initial settlement was one of the improved benefits to the class in

the Amended Settlement.

       In addition, Plaintiffs and Ocwen submit that the Court’s conclusion that the settlement

was fair, reasonable and adequate was (and remains) amply supported by a fulsome record,

including the fact that the settlement is in line with the benefits provided to classes asserting

similar claims. See Schulte v. Fifth Third Bank, 805 F. Supp. 2d 560, 584 (N.D. Ill. 2011)

(holding it “undoubtedly true” that comparison of settlements in similar cases is relevant to

whether a settlement is fair, adequate and reasonable). Ocwen’s Memorandum in Support of

Plaintiffs’ Motion for Approval (Dkt. 355, at 15-18) described various metrics showing that the

Amended Settlement was in line with similar settlements, including that the per-class member

recovery was greater than the per-class member amount in 76% of other approved settlement.

       The Bank Defendants’ motion does not in any way undermine the Court’s finding that the

settlement provides a fair, reasonable and adequate remedy to the class.

   E. Notice to the class stated that the (Initial) Settlement would resolve all claims
      against the Bank Defendants.

       The notice to the class described the terms of the initial settlement, and stated: “The

proposed Settlement would resolve all claims in this case, as well as claims at issue in a related

case, Snyder v. U.S. Bank, N.A.” (Available at https://www.ocwentcpasettlement.com/Content/

Documents/Notice.pdf.) Plaintiffs and Ocwen agree that the Amended Settlement improved the

terms for class members, because, among other things, the Amended Settlement did not resolve

all the claims against the Bank Defendants.

       In approving the Amended Settlement, the Court held that new notice to the class was not

required, because the Amended Settlement improved the benefits to the class, including with




                                                  6
  Case: 1:14-cv-08461 Document #: 364 Filed: 06/17/19 Page 8 of 10 PageID #:8232



respect to the scope of the release. (Dkt. 360 at 19-20.) Plaintiffs and Ocwen believe that

decision was correct and remains correct.



                                             Respectfully submitted,

                                             TERRELL MARSHALL LAW GROUP PLLC

                                             By: /s/ Beth E. Terrell, Admitted Pro Hac Vice
                                             Beth E. Terrell, Admitted Pro Hac Vice
                                             bterrell@terrellmarshall.com
                                             Adrienne D. McEntee, Admitted Pro Hac Vice
                                             amcentee@terrellmarshall.com
                                             936 North 34th Street, Suite 300
                                             Telephone: (206) 816-6603
                                             Facsimile: (206) 319-5450

                                             Alexander H. Burke, #6281095
                                             aburke@burkelawllc.com
                                             Daniel J. Marovitch, #6303897
                                             dmarovitch@burkelawllc.com
                                             BURKE LAW OFFICES, LLC
                                             155 North Michigan Avenue, Suite 9020
                                             Chicago, Illinois 60601
                                             Telephone: (312) 729-5288
                                             Facsimile: (312) 729-5289

                                             Guillermo Cabrera
                                             gil@cabrerafirm.com
                                             Jared Quient, Admitted Pro Hac Vice
                                             jared@cabrerafirm.com
                                             THE CABRERA FIRM, APC
                                             600 West Broadway, Suite 700
                                             San Diego, California 92101
                                             Telephone: (619) 500-4880
                                             Facsimile: (619) 785-3380

                                             Mark L. Heaney
                                             mark@heaneylaw.com
                                             HEANEY LAW FIRM, LLC




                                                7
Case: 1:14-cv-08461 Document #: 364 Filed: 06/17/19 Page 9 of 10 PageID #:8233



                                   601 Carlson Parkway, Suite 1050
                                   Minnetonka, Minnesota 55305
                                   Telephone: (952) 933-9655

                                   Attorneys for Plaintiffs

                                   /s/ Simon Fleischmann
                                   Simon Fleischmann (6274929)
                                   sfleischmann@lockelord.com
                                   LOCKE LORD LLP
                                   111 South Wacker Drive
                                   Chicago, IL 60606
                                   Telephone: 312-443-0700

                                   Brian V. Otero, Admitted Pro Hac Vice
                                   botero@huntonAK.com
                                   Stephen R. Blacklocks, Admitted Pro Hac Vice
                                   sblacklocks@huntonAK.com
                                   Ryan A. Becker, Admitted Pro Hac Vice
                                   rbecker@huntonAK.com
                                   HUNTON ANDREWS KURTH
                                   200 Park Avenue
                                   New York, New York 10166
                                   Telephone: (212) 309-1000

                                   Attorneys for Defendant
                                   Ocwen Loan Servicing, LLC




                                      8
 Case: 1:14-cv-08461 Document #: 364 Filed: 06/17/19 Page 10 of 10 PageID #:8234



                                CERTIFICATE OF SERVICE

       I, Simon Fleischmann, an attorney, certify that I caused the foregoing to be served upon

all persons and entities authorized and registered to receive such service through the Court’s

Case Management/Electronic Case Files (CM/ECF) system on June 17, 2019.

                                             /s/ Simon Fleischmann
                                             Simon Fleischmann
                                             Dated: June 17, 2019
